*586MEMORANDUM BY THE COURT.
The contract provision that the cost of changes as ascertained shall be added to or deducted from the contract price *587“ when approved by the Chief of the Bureau of Yards and Docks ” does not preclude a recovery in this court of items ascertained by the board as to which the chief of the bureau does not act on their merits when the same are proven or properly stipulated.
The schedule expenditures on account of steady-time men were actual costs to the contractor within the purview of the contract and 10 per cent of profits is to be added thereto.
Extra cost on account of delayed construction being extended into the winter months can not be recognized as a cost ordinarily recoverable in cases of delay, but the circumstances attending the changes in this particular case together with the contract provisions as to the ascertainment of the estimated actual cost and the report of the board authorized to make such ascertainment justify the recovery of the amount so ascertained.
The third item, extra cost due to disorganization, is too indefinite, so far as appears from the record, to justify recovery.
Judgment for plaintiff in the sum of $8,625.44.